Case 18-22312-CMB        Doc 112    Filed 07/03/19 Entered 07/03/19 10:31:57          Desc Main
                                   Document      Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 APPLESPRINGS, INC. d/b/a                           Bankruptcy No. 18-22312-CMB
 DQ GRILL & CHILL,
                                                    Chapter 11
               Debtor,
                                                    Document No.
 APPLESPRINGS, INC., d/b/a
 DQ GRILL & CHILL,                                  Related to Doc. No. 111

               Movant,                              Hearing Date and Time:
        vs.                                         August 28, 2019 at 2:30 p.m.

 NO RESPONDENT.

             NOTICE OF HEARING AND RESPONSE DEADLINE REGARDING
          MOTION TO DISMISS CHAPTER 11 BANKRUPTCY CASE PURSUANT TO
                BANKRUPTCY CODE SECTIONS 305 (a)(1) AND 1112 (b)

 TO THE RESPONDENT(S):

        You are hereby notified that the Movant(s) seek(s) an order affecting your rights or
 property.

         You are further instructed to file with the Clerk and serve upon the undersigned
 attorney for Movant(s) a response to the Motion by no later than July 22, 2019 (i.e.,
 seventeen (17) days after the date of service below), in accordance with the Federal Rules
 of Bankruptcy Procedure, the Local Rules of this Court, and the general procedures of the
 presiding judge as found on the Court’s webpage at www.pawb.uscourts.gov. If you fail to
 timely file and serve a written response, an order granting the relief requested in the Motion
 may be entered and the hearing may not be held. Please refer to the calendar posted on
 the Court’s webpage to verify if a default order was signed or if the hearing will go forward
 as scheduled.

        You should take this Notice and the Motion to a lawyer at once.

        A hearing will be held on August 28, 2019 at 2:30 p.m. before Judge Carlota M.
 Böhm in Courtroom B, 54th Floor U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA
 15219. Only a limited time of ten (10) minutes is being provided on the calendar. No
 witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be scheduled
 by the Court for a later date.
Case 18-22312-CMB     Doc 112     Filed 07/03/19 Entered 07/03/19 10:31:57   Desc Main
                                 Document      Page 2 of 2




 Date of Service: July 3, 2019                       /s/ Robert O Lampl____
                                                     ROBERT O LAMPL
                                                     PA I.D. #19809
                                                     JOHN P. LACHER
                                                     PA I.D. #62297
                                                     DAVID L. FUCHS
                                                     PA I.D. #205694
                                                     RYAN J. COONEY
                                                     PA I.D. #319213
                                                     SY O. LAMPL
                                                     PA I.D. #324741
                                                     Counsel for the Debtor
                                                     223 Fourth Ave., 4th Fl.
                                                     Pittsburgh, PA 15222
                                                     (412) 392-0330 (phone)
                                                     (412) 392-0335 (facsimile)
                                                     Email: rlampl@lampllaw.com
